Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Multiple Embodiments – Restriction Required
This application discloses the following embodiments:
Embodiment 1 – Reproductions 1.1 - 1.8
Embodiment 2 – Reproductions 2.1 - 2.8
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967).
Patentably distinct designs are created by the different appearances of the embodiments due to the varying scope of the design in each embodiment.
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 USC § 121 to one of the patentably distinct embodiments.
A reply to this requirement must include an election of a single embodiment for prosecution on the merits, even if this requirement is traversed, 37 CFR § 1.143. Any reply that does not include election of a single embodiment will be held nonresponsive.
Applicant is also requested to direct cancelation of all drawing figures and the corresponding descriptions which are directed to non-elected embodiments.
Should applicant traverse this requirement on the grounds that the embodiments are not patentably distinct, applicant should present evidence or identify such evidence now of record showing the embodiments to be obvious variations of one another. If the embodiments are determined not to be patentably distinct and they remain in this application, a claim may be rejected by applying prior art to any embodiment within a patentably indistinct group. See Ex parte Appeal No. 315-40, 152 USPQ 71 (Bd. App. 1965). No argument asserting patentability based on the differences between the embodiments will be considered once the embodiments have been determined to comprise a single inventive concept.
In view of the above requirement, action on the merits is deferred pending compliance with the requirement in accordance with Ex parte Heckman, 135 USPQ 229 (P.O. Super. Exam. 1960).
The references are cited as pertinent to the claimed design, but no determination as to the patentability has been made pending a response to this restriction requirement.
Reply Reminder for Restriction Requirements Concerning Figure Numbering  
Renumbering of the drawing figures in any elected embodiment is not required. To ensure compliance with 37 CFR 1.1026 and Section 405 of the Administrative Instructions, and to maintain consistency with the published International Registration, the numbering of the drawing figures included in the elected embodiment should not be changed even if non-elected embodiments are cancelled.   
In replying to this Refusal electing an embodiment for prosecution, applicant should also consider amending the application to cancel the drawing figures and remove the description corresponding to the nonelected Group(s), and to correct inventorship, as appropriate, resulting from such amendment pursuant to 37 CFR 1.48. See MPEP 602.01(c)(1). Applicant should note that correcting inventorship after an Office action on the merits has been given or mailed in the application will require an additional fee pursuant to 37 CFR 1.48(c).
Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority based on Japan Application Nos. 2021-002596 and 2021-002597, both filed on 02/05/2021. It is noted however, that there is a Failed Status Report from the Priority Document Exchange in the file, which means that there is no corresponding certified copy of Japan Application Nos. 2021-002596 and 2021-002597 as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
An attempt by the Office to electronically retrieve, under the priority document exchange program, Japan Application Nos. 2021-002596 and 2021-002597 to which priority is claimed FAILED on 07/05/2022 and 08/26/2022. Additional information may be found on the Electronic Priority Document Exchange (PDX) Program Website. https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx.
The applicant may also contact the Patent Electronic Business Center (EBC) Customer Support Center at 1-866-217-9197 (toll free) M-F 6AM - Midnight (Eastern Time) or email PDX@uspto.gov.
Conclusion
Accordingly, the claim is subject to a restriction requirement under 35 USC 121 as set forth above.
Discussion of the Merits of the Case:
All discussions between the applicant and the examiner regarding the merits of a pending application will
be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss
the merits of the application with applicant’s representative if the representative is not registered to
practice before the USPTO. Appointment as applicant’s representative before the International Bureau
pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such
representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic
entity must be represented by a patent attorney or agent registered to practice before the USPTO.
Additional information regarding interviews is set forth below.
Telephonic or In Person Interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice
before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor
and who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power of
attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80
“Power of Attorney to Prosecute Applications Before the USPTO’, may be used for this purpose:
https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012
See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered
practitioner not of record provided the registered practitioner can show authorization to conduct an
interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A)
(available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit
forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate
by telephone, it is suggested that such person email the examiner at kimberly.barnes@uspto.gov to
arrange a time and date for the telephone interview. Please include proposed days and times for the
proposed call. When proposing a day/time for the interview, please take into account the examiner's work
schedule indicated in the last paragraph of this communication. The email should also be used to
determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless
appropriate authorization for internet communication is filed in the application. Form PTO/SB/439
“Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization
for Internet Communications” may be used to provide such authorization and is available at the USPTO
web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable
ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO
Correspondence” below. See MPEP 502.03 II for further information.
When Responding to Official USPTO Correspondence
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte
Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
	o  https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-
and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY BARNES whose telephone number is 571-270-0226. The examiner can normally be reached from Monday through Friday from 10:30 a.m. to 6:30 p.m. eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lilyana Bekic can be reached at 571-272-7425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/Awww.uspto.gov/patents/docx for information about filing in DOCX format.
/KIMBERLY BARNES/Primary Examiner, Art Unit 2921